Citation Nr: 0724731	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from April 1941 to October 
1962.  The appellant is his surviving spouse.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  In November 1999, the RO originally 
denied the appellant's claim as not well grounded.  Pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7(b)(2)(A), 114 Stat. 2096, 2099-2100 (2000), 
the RO readjudicated the claim in May 2002.


FINDINGS OF FACT

1.  The veteran died in June 1999 of liver failure due to 
prostate cancer.

2.  At the time of death, the veteran was service connected 
for bilateral hearing loss, rated 10 percent disabling, and 
for residuals of a fracture of the right fifth metatarsal 
bone, rated as noncompensable.

3.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.

4.  Liver failure and/or prostate cancer were not shown 
during active service and are not shown to be of service 
origin.





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was not provided with notice as 
to ratings or assignment of effective dates.  However, she is 
not prejudiced by this lack of notice because the Board is 
denying the claim at issue, thus rendering moot any 
downstream elements.

VA satisfied the remaining duty to notify by means of letters 
dated in January 2002 and November 2003 addressing the claim 
at issue.  The appellant was informed of the requirements of 
a successful claim for service connection for the cause of 
the veteran's death, i.e., that the veteran died from a 
service related disease or injury.  She was informed of her 
and VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence, which would include that 
in her possession, to the RO.  

To any extent that the content or timing of VCAA notice was 
deficient in this case, this was nonprejudicial.  The 
appellant is not arguing that the veteran's service-connected 
hearing loss or fracture of the right fifth metatarsal bone 
were in any way related to his death.  Rather, she stated 
that prostate cancer caused her husband's death and that the 
exposure he received during service could be linked to health 
problems.  She specifically referenced a report from the 
National Association of Atomic Veterans.  See Notice of 
disagreement, received in January 2003.  She also argued that 
prostate cancer is a radiogenic disease, that a dose 
assessment should be obtained, and that the case should be 
referred to the Under Secretary of Health for an opinion, 
with reference to 38 C.F.R. § 3.311.  See VA Form 9, dated 
August 27, 2003.  Accordingly, any defect in notice was cured 
by actual knowledge on the part of the appellant of the 
information and evidence necessary to substantiate the claim.  
The claim was readjudicated based upon all the evidence of 
record in a February 2007 supplemental statement of the case. 

Records and reports from VA and non-VA health treatment 
providers and agencies VA is mandated to consult in the 
context of this claim are associated with the claims file.  
VA implemented the instruction of the pertinent regulation in 
executing the specific requirements for obtaining expert 
medical and scientific opinions in this case.  Therefore, the 
Board finds that VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.   


II.  Service connection for the cause of the veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2006).  
The regulation further defines principal and contributory 
causes of death.  38 C.F.R. § 3.312(b), (c) (2006).

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310.  That is, the appellant seeks to 
establish that the veteran's death resulted from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2006).

The veteran's death certificate states the veteran died June 
23, 1999, of liver failure due to prostate cancer.  The 
duration of the liver failure was reported as three months 
and the duration of the prostate cancer was reported as eight 
years.

The appellant asserts the veteran's prostate cancer resulted 
from exposure to ionizing radiation sustained in service 
while on temporary assignment in 1957 to the location of the 
series of nuclear weapons tests denominated Operation 
PLUMBBOB.  She also asserted in March 2004 and February 2007 
statements that the veteran suffered from problems in his 
bones from the 1960s until his death.  She noted that his 
cancer treatment included radiation treatment to 11 areas of 
his body related to bone pain.  She apparently avers that 
radiation exposure caused other disorders from which the 
veteran had suffered for many years, and which may have 
caused or contributed to the cause of his death.

At the time of his death, the veteran was service connected 
for bilateral hearing loss, rated 10 percent disabling, and 
from residuals of a fracture of the right fifth metacarpal 
bone, rated as noncompensable.  The combined rating was 10 
percent.  The appellant does not assert, and no evidence 
suggests, that bilateral hearing loss or the residuals of the 
fracture caused or substantially or materially contributed to 
the veteran's death.

Service medical records are negative for any complaints or 
findings of prostate cancer.  In October 1942, the veteran 
was treated for chronic prostatitis from gonorrhea.  Prostate 
cancer was first diagnosed in 1991.  It was not diagnosed in 
service or found within one year following the veteran's 
separation from service.  It cannot be presumed to be service 
connected as a malignant neoplasm that was 10 percent 
disabling within one year after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. § 3.307, 
3.309(a) (2006).

Post-service medical records from Fort Ord dated from 
February 1963 to February 1980 show complaints in January 
1963 and intermittently thereafter of low back, bilateral 
shoulder, and cervical musculoskeletal pain, variously 
diagnosed.  Complaints of back pain with change of bowel 
habit led to finding benign enlarged prostate in March 1966.  
A January 1992 progress note from Fort Ord relates that the 
veteran had a transurethral resection of the prostate (TURP) 
in 1983 and a repeat TURP in 1985.  In August 1991, he had a 
cystoscopy and dilatation for possible bladder neck infection 
and a needle biopsy of the prostate at that time was positive 
for adenocarcinoma of the prostate.  After a course of 
chemotherapy, he underwent a bilateral orchiectomy.  

A February 1999 reevaluation report from Community Hospital 
of Monterey Peninsula Department of Radiation Oncology 
related that the veteran did well following the March 1992 
orchiectomy until 1996, when his PSA again increased.  VA 
administered chemotherapy.  Bone scan on November 1996 showed 
increased uptake in the right humerus and possibly left 
ischium.  After spontaneous fracture of the right humerus in 
January 1997, the veteran had intraoperative rodding; 
pathology revealed metastatic adenocarcinoma.  The veteran 
subsequently had private radiotherapy.  He had further 
radiotherapy of the pubic rami and of the local tumor.  

In June 1999, the veteran pursued treatment with Dr. Voisine 
for low back pain secondary to progressive metastatic 
prostate cancer.  In May 1999, computed tomography (CT) of 
the abdomen and pelvis revealed new hepatic metastasis.  A 
June 1999 treatment note described the veteran as having end-
stage prostate cancer with liver metastases.  He expired in a 
hospice facility in June 1999.  The death certificate shows 
that biopsy confirmed the cause of death.

Service records researched by the Defense Threat Reduction 
Agency (DTRA) confirms the veteran's participation in 
Operation PLUMBBOB from May to August 1957.  Operation 
PLUMBBOB was a series of tests of nuclear bombs, including 
multiple atmospheric detonations.





Prostate cancer is a radiogenic disease for VA purposes.  
38 C.F.R. § 3.311(b)(2) (2006).  That means it is a disease 
that may be induced by ionizing radiation.  Id.  It is not 
among the diseases that VA presumes were incurred in service 
if they occur in a veteran who was exposed to ionizing 
radiation in service.  See 38 C.F.R. § 3.309(d) (2006).  
Primary liver cancer and bone cancer are presumed service 
connected when they occur in a radiation exposed veteran.  
Id.  The medical evidence of record is uncontroverted that 
the veteran had metastases of prostate cancer to the bones 
and liver.  These metastases were not liver cancer or bone 
cancer for the purposes of the VA presumption of service 
connection.  See 38 C.F.R. § 3.309(d) (2006).

Regulation requires a process of development of evidence and 
prescribes the solicitation of VA and, if necessary, outside 
expert opinions when it is established that a veteran had a 
radiogenic disease and that he was exposed to atmospheric 
nuclear weapons testing.  38 C.F.R. § 3.311(a), (b), (c) 
(2006).  Correspondence of November 2003 to January 2007 
among the RO, the Director of VA Compensation Pension 
Service, VA Undersecretary for Health, VA Chief Public Health 
and Environmental Hazards Officer, and DTRA reveal compliance 
with the development of evidence and opinions required by the 
regulation.

In October 2006, DTRA reported that it had performed 
estimates of the doses of radiation to which the veteran was 
exposed using the most recent techniques as recommended by 
the National Academy of Science.  VA Chief Public Health and 
Environmental Hazards Officer analyzed the medical and 
scientific evidence, including the amount and types of 
ionizing radiation to which the veteran was exposed, the type 
of tissue affected the type of cancer involved, and the 
amount of time between exposure and onset of cancer.  
Adopting this analysis, the Undersecretary for Health 
concluded that it is unlikely that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  The Director, 




Compensation and Pension Service reviewed all of the evidence 
and concluded there is no reasonable possibility that the 
veteran's prostate cancer was the result of his exposure to 
ionizing radiation in service.

The appellant has not submitted any evidence relating the 
veteran's prostate cancer to his active service, other than 
her assertions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  She submitted a statement from National 
Association of Atomic Veterans (NAAV), a nonprofit 
organization, which described a project of NAAV seeking 
health information about radiation exposed veterans for use 
in its epidemiological studies seeking to demonstrate 
statistically an association between exposure to ionizing 
radiation in service and various health problems.  
Unfortunately, the NAAV bulletin the appellant submitted is 
not evidence that exposure to ionizing radiation in service 
caused the veteran's fatal prostate cancer.

The Board notes that the veteran was awarded the Combat 
Infantryman Badge.  The appellant has not argued that 
prostate cancer was related to combat.  Regardless, section 
1154(b) does not establish service connection for a combat 
veteran; it relaxes the adjudicative evidentiary requirements 
for determining what happened in service.  See 38 U.S.C.A. 
§ 1154(b).  In Kessel v. West, 13 Vet. App. 9 (1999), the 
Court affirmed that the 38 U.S.C.A. § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran had a current 
disability or whether there was a nexus between the in- 
service event and the current disability.  Here, there is no 
competent evidence of record showing that prostate cancer or 
liver failure had its onset during active service or was 
related to any in-service disease or injury.  

While the Board is sympathetic to the appellant's situation, 
the preponderance of the 



evidence is against the claim, and the claim for service 
connection for the cause of the veteran's death must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


